OPINION ON APPELLANTS PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant was indicted for the felony offense of possession of a controlled substance. The trial judge conducted a pre-trial hearing on appellant’s motion to suppress and denied the motion. Upon appellant’s plea of not guilty, the State introduced a written stipulation of evidence and the trial judge found appellant guilty. The Court of Appeals affirmed. Nixon v. State, 928 S.W.2d 208 (Tex.App.—Beaumont 1996). We granted appellant’s petition for discretionary review to determine the correctness of that decision.
Subsequently, the State moved to amend and supplement the appellate record. Specifically, the State contended the trial judge entered findings of facts and conclusions of law which were unknown to either parly and, therefore, were not a part of the appellate record during the direct appeal. This Court granted the State’s motion. Because those findings and conclusions relate to the sole point of error raised in the Court of Appeals, we believe it would be inappropriate for this Court to consider them and address the merits of appellant’s ground for review. Accordingly, the judgment of the Court of Appeals is vacated and this cause is remanded to that court for further proceedings consistent with this opinion.
KELLER, J., dissents.